Opinion issued November 18, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00843-CV
———————————
IN RE AMERICAN INTERNATIONAL GROUP, INC. AND AMERICAN GENERAL LIFE
INSURANCE COMPANY,
Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          By
petition for writ of mandamus, Relators, American International Group, Inc. and
American General Life Insurance Company, challenge the trial court’s (1)
September 24, 2010 oral ruling compelling the production of documents responsive
to discovery requests that Relators contend are overbroad, unduly burdensome,
and improper “fishing expeditions” and (2) October 6, 2010 order denying Relators’
motion to reconsider its oral ruling.  
We deny the petition for
writ of mandamus.  All outstanding
motions are denied as moot. 
Per Curiam
 
Panel
consists of Justices Jennings, Alcala, and Sharp.
 




[1]
          The underlying case is Kay Dobbs v. American International Group,
Inc., No. 2009-18289 in the 334th Judicial District Court of Harris County,
Texas, the Hon. Sharon McCally presiding.